Exhibit 99.3 Supplemental Consolidated Financial Statements of Targa Resources Partners LP MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of Targa Resources GP LLC, the general partner of Targa Resources Partners LP (“the Partnership”), is responsible for establishing and maintaining adequate internal control over financial reporting. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Internal control over financial reporting cannot provide absolute assurance of achieving financial reporting objectives because of its inherent limitations. Internal control over financial reporting is a process that involves human diligence and compliance and is subject to lapses in judgment and breakdowns resulting from human failures. Internal control over financial reporting also can be circumvented by collusion or improper management override. Because of such limitations, there is a risk that material misstatements may not be prevented or detected on a timely basis by internal control over financial reporting. However, these inherent limitations are known features of the financial reporting process. Therefore, it is possible to design into the process safeguards to reduce, though not eliminate, this risk. The management of Targa Resources GP LLC has used the framework set forth in the report entitled “Internal Control—Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) to evaluate the effectiveness of the Partnership’s internal control over financial reporting. Based on that evaluation, management has concluded that the Partnership’s internal control over financial reporting was effective as of December31, 2009. The effectiveness of the Partnership’s internal control over financial reporting as of December31, 2009 has been audited by PricewaterhouseCoopersLLP, an independent registered public accounting firm, as stated in their report which appears on page 2. /s/Rene R. Joyce Rene R. Joyce Chief Executive Officer of Targa Resources GP LLC, the general partner of Targa Resources Partners LP (Principal Executive Officer) /s/Jeffrey J. McParland Jeffrey J. McParland Executive Vice President and Chief Financial Officer of Targa Resources GP LLC, the general partner of Targa Resources Partners LP (Principal Financial Officer) 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of Targa Resources Partners LP: In our opinion, theaccompanying consolidated balance sheets and the related consolidated statements of operations, of comprehensive income (loss), of changes in owners' equity and of cash flows present fairly, in all material respects, the financial position of Targa Resources Partners LP and its subsidiaries (the "Partnership") at December 31, 2009 and 2008 and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2009in conformity with accounting principles generally accepted in the United States of America. Also in our opinion, the Partnership maintained, in all material respects, effective internal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Partnership's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included inthe accompanying Management's Report on Internal Control over Financial Reporting. Our responsibility is to express opinions on these financial statements and on the Partnership's internal control over financial reporting based on our audits (which were integrated audits in 2009 and 2008). We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. As discussed in Note16 to the consolidated financial statements, the Partnership has engaged in significant transactions with its parent company, Targa Resources, Inc. and its subsidiaries, related parties. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. /s/ PricewaterhouseCoopers LLP Houston, Texas March3, 2010, except with respect to our opinions on the consolidated financial statements and internal control over financial reporting insofar as it relates to the effects of the acquisition of the Permian and Straddle Systems discussed in Note2 and change in segment reporting discussed in Note20, as to which the date is August9, 2010. 2 TARGA RESOURCES PARTNERS LP SUPPLEMENTAL CONSOLIDATED BALANCE SHEETS December 31, (In millions) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $7.9 million and $9.2 million Inventory Assets from risk management activities Other current assets Total current assets Property, plant and equipment, at cost Accumulated depreciation ) ) Property, plant and equipment, net Long-term assets from risk management activities Investment in unconsolidated affiliate Other long-term assets Total assets LIABILITIES AND OWNERS' EQUITY Current liabilities: Accounts payable to third parties $ $ Accounts payable to affiliates Accrued liabilities Liabilities from risk management activities Deferred income taxes - Total current liabilities Long-term debt payable to third parties Long-term debt payable to Targa Resources, Inc. Long-term liabilities from risk management activities Deferred income taxes Other long-term liabilities Commitments and contingencies (see Note 17) Owners' equity: Common unitholders (61,639,846 and 34,652,000 units issued and outstanding as of December 31, 2009 and 2008) Subordinated unitholders (0 and 11,528,231 units issued and outstanding as of December 31, 2009 and 2008) - ) General partner (1,257,957 and 942,455 units issued and outstanding as of December 31, 2009 and 2008) Net parent investment ) ) Accumulated other comprehensive income (loss) ) Noncontrolling interest in subsidiary Total owners' equity Total liabilities and owners' equity $ $ See notes to supplemental consolidated financial statements 3 TARGA RESOURCES PARTNERS LP SUPPLEMENTAL CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 31, (In millions, except per unit data) Revenues from third parties $ $ $ Revenues from affiliates Total operating revenues Product purchases from third parties Product purchases from affiliates Operating expenses Depreciation and amortization expenses General and administrative expenses Other operating (income) expense ) ) Income from operations Other income (expense): Interest expense from affiliate ) ) ) Interest expense allocated from Parent - - ) Other interest expense, net ) ) ) Equity in earnings of unconsolidated investment Gain (loss) on debt repurchases ) - Gain (loss) on mark-to-market derivative instruments ) ) Other ) Income before income taxes Income tax expense: Current ) ) ) Deferred ) Net income Less: Net income attributable to noncontrolling interest Net income attributable to Targa Resources Partners LP $ $ $ Net income (loss) attributable to predecessor operations $ ) $ $ Net income attributable to general partner Net income allocable to limited partners Net income attributable to Targa Resources Partners LP $ $ $ Net income per limited partner unit - basic and diluted $ $ $ Weighted average limited partner units outstanding - basic and diluted See notes to supplemental consolidated financial statements 4 TARGA RESOURCES PARTNERS LP SUPPLEMENTAL CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Year Ended December 31, (In millions) Net income $ $ $ Other comprehensive income (loss): Commodity hedging contracts: Change in fair value ) ) Reclassification adjustment for settled periods ) Related income taxes - - Interest rate hedges: Change in fair value ) ) ) Reclassification adjustment for settled periods ) Foreign currency translation adjustment - ) Other comprehensive income (loss) ) ) Comprehensive income (loss) ) ) Less: Comprehensive income attributable to noncontrolling interest Comprehensive income (loss) attributable to Targa Resources Partners LP $ ) $ $ ) See notes to supplemental consolidated financial statements 5 TARGA RESOURCES PARTNERS LP SUPPLEMENTAL CONSOLIDATED STATEMENT OF CHANGES IN OWNERS' EQUITY Accumulated Other Limited Partners General Comprehensive Net Parent Noncontrolling Common Subordinated Partner Income (Loss) Investment Interest Total (In millions) Balance, December 31, 2006 $
